Exhibit 99.1 Ur-Energy Inc. (a Development Stage Company) Headquartered in Littleton, Colorado Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Unaudited Interim Consolidated Balance Sheets (expressed in Canadian dollars) March 31, 2010 December 31, 2009 $ $ Assets Current assets Cash and cash equivalents (note 3) Short-term investments (note 3) Marketable securities Amounts receivable Prepaid expenses Bonding and other deposits (note 4) Mineral properties (note 5) Capital assets (note 6) Equity investments (note 7) Liabilities and shareholders' equity Current liabilities Accounts payable and accrued liabilities Asset retirement obligation (note 8) Shareholders' equity (note 9) Capital stock Contributed surplus Deficit ) ) The accompanying notes are an integral part of these consolidated financial statements Approved by the Board of Directors (signed)/s/ Jeffery T. Klenda, Director(signed) /s/ Thomas Parker, Director Page 1 Ur-Energy Inc. (a Development Stage Company) Unaudited Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars) Cumulative from Three Months Three Months March 22, 2004 Ended Ended Through March 31, March 31, March 31, $ $ $ Expenses General and administrative Exploration and evaluation Development Write-off of mineral properties - ) ) ) Interest income Loss on equity investments (note 7) ) - ) Foreign exchange gain (loss) ) Other income (loss) ) Loss before income taxes ) ) ) Recovery of future income taxes - - Net loss and comprehensive loss for the period ) ) ) Deficit - Beginning of period ) ) - Deficit - End of period ) ) ) Weighted average number of common shares outstanding: Basic and diluted Loss per common share: Basic and diluted ) ) The accompanying notes are an integral part of these consolidated financial statements Page 2 Ur-Energy Inc. (a Development Stage Company) Unaudited Interim Consolidated Statements of Cash Flow (expressed in Canadian dollars) Cumulative from Three Months Three Months March 22, 2004 Ended Ended Through March 31, March 31, March 31, $ $ $ Cash provided by (used in) Operating activities Net loss for the period ) ) ) Items not affecting cash: Stock based compensation Amortization of capital assets Provision for reclamation Write-off of mineral properties - Foreign exchange loss (gain) ) ) Gain on sale of assets - - ) Non-cash exploration costs (credits) - - Other loss (income) ) Future income taxes - - ) Change in non-cash working capital items: Amounts receivable ) Prepaid expenses ) ) ) Accounts payable and accrued liabilities ) Investing activities Mineral property costs ) ) ) Purchase of short-term investments ) ) ) Sale of short-term investments Decrease (increase) in bonding and other deposits ) ) Payments from venture partner - - Proceeds from sale of data base and capital assets - - Purchase of capital assets ) Financing activities Issuance of common shares and warrants for cash - - Share issue costs - - ) Proceeds from exercise of warrants and stock options - - Payment of New Frontiers obligation - - ) - - Effects of foreign exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) Beginning cash and cash equivalents - Ending cash and cash equivalents Non-cash financing and investing activities: Common shares issued for properties - The accompanying notes are an integral part of these consolidated financial statements Page 3 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is a development stage junior mining company headquartered in Littleton, Colorado, engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties primarily in the United States with additional exploration interests in Canada.Due to the nature of the uranium mining methods to be used by the Company on the Lost Creek property, and the definition of “mineral reserves” under NI 43-101, which uses the CIM Definition Standards, the Company has not determined whether the properties contain mineral reserves.However, the Company’s April 2008 “NI 43-101 Preliminary Assessment for the Lost Creek Project Sweetwater County, Wyoming” outlines the economic viability of the Lost Creek project, which is currently in the permitting process with state and federal regulators.The recoverability of amounts recorded for mineral properties is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to develop the properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporations Act on August 8, 2006.These financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc., NFU Wyoming, LLC, Lost Creek ISR, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation.Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. The operating results for the interim periods presented are not necessarily indicative of the results expected for the full year. The accounting policies used in the preparation of the unaudited interim consolidated financial statements conform to those used in the Company’s annual financial statements for the year ended December 31, 2009 and reflect all normal and recurring adjustments considered necessary to fairly state the results for the periods presented. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the audited annual consolidated financial statements for the year ended December 31, 2009. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. 3. Cash and cash equivalents and short-term investments The Company’s cash and cash equivalents are composed of: As at As at March 31 December 31, $ $ Cash on deposit at banks Guaranteed investment certificates - Money market funds Certificates of deposit The Company’s cash and cash equivalents of $30.5 million and short-term investments of $8.0 million consist of Canadian dollar and U.S. dollar denominated deposit accounts, guaranteed investment certificates, money market funds and certificates of deposits.They bear interest at annual rates ranging from 0.25% to 2.25% and mature at various dates up to January 15, 2011.The instruments with initial maturity over ninety days have been classified as short-term investments. Page 4 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) These instruments are maintained at financial institutions in Canada and the United States.Of the amount held on deposit, approximately $7.0 million is covered by either the Canada Deposit Insurance Corporation or the Federal Deposit Insurance Corporation.Another $1.3 million is guaranteed by a Canadian provincial government leaving approximately $30.2 million at risk should the financial institutions with which these amounts are invested be rendered insolvent.As at March 31, 2010, the Company does not consider any of its financial assets to be impaired. 4. Bonding and other deposits Bonding and other deposits include $2,819,176 (December 31, 2009 – $2,920,835) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Bonding deposits are refundable, once the reclamation is complete. 5. Mineral properties USA Canada Total Lost Creek/ Other US Canadian Lost Soldier Properties Properties $ Balance, December 31, 2009 Acquisition costs - - Staking and claim costs - - Balance, March 31, 2010 United States Lost Creek and Lost Soldier The Company acquired certain of its Wyoming properties when Ur-Energy USA Inc. entered into the Membership Interest Purchase Agreement (“MIPA”) with New Frontiers Uranium, LLC effective June 30, 2005. Under the terms of the MIPA, the Company purchased 100% of the issued and outstanding membership interests in NFU Wyoming, LLC. Assets acquired in this transaction include the Lost Creek and Lost Soldier projects and a development database. The 100% interest in NFU Wyoming was purchased for an aggregate consideration of $24,515,832 (US$20,000,000) plus capitalized interest. A royalty on future production of 1.67% is in place with respect to 20 claims comprising a small portion of the Lost Creek project claims. Other U.S. Properties The Company holds other mineral properties in the U.S. including EN, LC North and LC South as well as other exploration properties. During the year ended December 31, 2009, the Company wrote off mineral property costs associated with the Muggins Mountain claims in Arizona. Canada The Company's Canadian properties include Screech Lake and Gravel Hill, which are located in the Thelon Basin, Northwest Territories and Bugs, which is located in the Kivalliq region of the Baker Lake Basin, Nunavut.During the year ended December 31, 2009, the Company wrote off mineral property costs associated with the Eyeberry claims. Page 5 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) 6. Capital assets March 31, 2010 December 31, 2009 Accumulated Net Book Accumulated Net Book Cost Amortization Value Cost Amortization Value $ Light vehicles Heavy mobile equipment Machinery and equipment Furniture and fixtures Computer equipment Software Pre-construction costs - - 7. Equity investments In the third quarter of 2009, the other member of The Bootheel Project, LLC (the “Project”) completed its earn-in requirement by spending US$3.0 million and now has a 75% interest in the Project with the Company retaining the other 25%.From the date of the earn-in, the other member is now required to fund 75% of the Project’s expenditures and the Company the remaining 25%. As the Company is no longer the controlling member of the Project, the Project is now accounted for using the equity accounting method with the Company’s proportionate share of the Project’s loss included in the Statement of Operations from the date of earn-in and the Company’s net investment reflected on the Balance Sheet. 8. Asset retirement obligation The Company has recorded $496,349 for asset retirement obligations (December 31, 2009 – $503,712) which represents an estimate of costs that would be incurred to remediate the exploration and development properties.The retirement obligations recorded relate entirely to exploration and development drill holes, related monitor wells and site disturbance on the Company's U.S. properties. Page 6 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) 9. Shareholders’ equity and capital stock Authorized The Company is authorized to issue an unlimited number of no-par common shares and an unlimited number of Class A preference shares with the rights, privileges and restrictions as determined by the Board of Directors at the time of issuance. No class A preference shares have been issued Capital Stock Contributed Accumulated Shareholders’ Shares Amount Surplus Deficit Equity # $ Balance, December 31, 2009 ) Non-cash stock compensation - - - Net loss and comprehensive loss - - - ) ) Balance, March 31, 2010 ) Issuances There were no stock issuances during the three months ended March 31, 2010. Stock options On November 17, 2005, the Company’s Board of Directors approved the adoption of the Company's stock option plan (the “Plan”).Eligible participants under the Plan include directors, officers and employees of the Company and consultants to the Company.Under the terms of the Plan, options generally vest with Plan participants as follows: 10% at the date of grant; 22% four and one-half months after grant; 22% nine months after grant; 22% thirteen and one-half months after grant; and, the balance of 24% eighteen months after the date of grant. Activity with respect to stock options is summarized as follows: Weighted- average Options exercise price # $ Outstanding, December 31, 2009 Granted Exercised - - Forfeit ) Expired ) Outstanding, March 31, 2010 Page 7 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) As at March 31, 2010, outstanding stock options are as follows: Weighted- Weighted- average average Exercise remaining remaining price Number contractual Number contractual $ of options life (years) of options life (years) Expiry November 17, 2010 March 25, 2011 April 21, 2011 September 26, 2011 May 15, 2012 July 15, 2012 August 9, 2012 September 17, 2012 October 5, 2012 November 7, 2012 March 19, 2013 May 8, 2013 August 6, 2013 February 9, 2014 March 11, 2014 September 2, 2014 February 1, 2015 March 5, 2015 During the three months ended March 31, 2010, the Company recorded a total of $186,222 related to stock option compensation (2009 – $280,489).This amount is included in shareholders’ equity as contributed surplus and is recorded as an expense.The fair value of options granted during the three months ended March 31, 2010 and 2009 was determined using the Black-Scholes option pricing model with the following assumptions: Expected option life (years) 3.12 - 3.14 Expected volatility 81-82% 83% Risk-free interest rate 1.7-1.9% 1.4% Forfeiture rate 4.3% 4.6% Expected dividend rate 0% 0% Page 8 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements March 31, 2010 (expressed in Canadian dollars) Segmented information The Company’s operations comprise one reportable segment being the exploration and development of uranium resource properties.The Company operates in the United States and Canada.Capital assets segmented by geographic area are as follows: March 31, 2010 United States Canada Total $ $ $ Bonding and other deposits - Mineral properties Capital assets Investments - December 31, 2009 United States Canada Total $ $ $ Bonding and other deposits - Mineral properties Capital assets Investments - Commitments Although construction of the Lost Creek plant will not begin until receipt of the necessary authorizations, request for quotations for all major process equipment at the Lost Creek project have been prepared and solicited from vendors and contractors.Bids are currently being evaluated and procurement will be ongoing throughout 2010. One purchase order totaling US$1,323,834 was issued during the second quarter of 2009 for ion exchange columns and other process equipment.Payments of US$861,370 have been made with the final payment due upon completion.An additional purchase order for US$319,357 was also issued during the second quarter in order to initiate the drawing and approval process for other plant equipment.Progress payments will be required once the final drawings are approved, the final configuration is decided upon and the final price is determined. Page 9
